                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROB JOSEPH SIMMONS,                                 Case No. 21-cv-03125-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     MAGUIRE CORRECTIONAL FACILITY,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 29, 2021, Plaintiff filed certain documents with this Court. Dkt. No. 1. The

                                  14   Court construed these documents as an attempt to file a 42 U.S.C. § 1983 action. Dkt. No. 2. That

                                  15   same day, the Clerk of the Court informed Plaintiff that this action was deficient because he had

                                  16   not paid the filing fee and had not submitted his complaint on the proper form. Dkt. Nos. 2, 3.

                                  17   Plaintiff was instructed to respond within twenty-eight days of the date of the order. Dkt. Nos. 2,

                                  18   3. The deadline has passed, and Plaintiff has neither paid the filing fee (or filed an application to

                                  19   proceed in forma pauperis), nor submitted a complaint on the proper form. The Court therefore

                                  20   DISMISSES this action without prejudice. Because this dismissal is without prejudice, Plaintiff

                                  21   may move to reopen the action. Any such motion must be accompanied by both a complaint on

                                  22   the proper form, and either the filing fee or an in forma pauperis application on the proper form

                                  23   with the required supporting documents. The Clerk shall enter the judgment and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 6/21/2021

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
